DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 11, 15, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fai (US 2014/0068144), in view of Oh et al. (US 2009/0049234) (hereafter Oh), and further in view of Jefferies et al. (US 5,313,585) (hereafter Jeffries).
As per claims 1, 11 and 17, Fai teaches a system comprising: 
a two-stage memory buffer of a memory sub-system comprising: 
a host buffer (fig. 1, 108) component of the two-stage memory buffer, wherein the host buffer component is to store first write data of a first stream and second write data of a second stream, the first write data and the second write data received from a host system ([0017] wherein each write request is a different stream; wherein it is received from the host controller); 
a staging buffer component operatively coupled to the host buffer component (fig. 1, 123); a non-volatile memory (NVM) controller component operatively coupled to the staging buffer component (fig. 1, 104, 106), the NVM controller to manage the host buffer component and the staging buffer component of the two-stage memory buffer; 

Fai does not explicitly teach a host buffer component comprising dynamic random access memory (DRAM), wherein the staging buffer component comprises static random access memory (SRAM),
wherein the NVM controller is to: determine that the first write data of the first stream stored in the host buffer component satisfies a threshold to program a first programming unit, wherein a size of the first programming unit corresponds to a size of one of the plurality of NVM dies; 
transfer the first write data to the staging buffer component from the host buffer component; 
write the first write data from the staging buffer component as the first programming unit to a first die of the plurality of NVM dies; 
determine that the second write data of the second stream stored in the host buffer component satisfies a threshold to program a second programming unit; 
transfer the second write data to the staging buffer component from the host buffer component; and write the second write data from the staging buffer component as the second programming unit to a second die of the plurality of NVM dies.
However, Oh teaches wherein the NVM controller is to: determine that the first write data of the first stream stored in the host buffer component satisfies a threshold to program a first 
transfer the first write data to the staging buffer component from the host buffer component ([0027]); 
write the first write data from the staging buffer component as the first programming unit to a first die of the plurality of NVM dies (fig. 7, 330 or 340); 
determine that the second write data of the second stream stored in the host buffer component satisfies a threshold to program a second programming unit (fig. 7, 310c); 
transfer the second write data to the staging buffer component from the host buffer component; and write the second write data from the staging buffer component as the second programming unit to a second die of the plurality of NVM dies (fig. 7, 330 or 340).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have combined the write process of Oh with the storage system of Fai because it increases efficiency by frequently used data stored in faster memory banks and less frequently used data in slower memory banks ([0009]).
The combination does not teach wherein a host buffer component comprising dynamic random access memory (DRAM), wherein the staging buffer component comprises static random access memory (SRAM).
However, Jeffries teaches the use of dynamic random access memory (DRAM) and static random access memory (SRAM) (col. 4, lines 45-60).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have combined the DRAM and SRAM of Jefferies with the system of the 
As per claims 4 and 15, Oh teaches wherein the first write data is sequential write data received from a host system (fig. 7, 310d)).
As per claims 5 and 16, Oh teaches wherein the first write data is random write data received from a host system (fig. 1, 310d).
Claims 2, 3, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination Fai, Oh and Jefferies as applied to claims 1, 11 and 17  above, and further in view of Yang (US 2017/0329522).
As per claim 2, 3, 13 and 18, the combination of Fai, Oh and Jefferies teaches all the limitations of claims 1, 11 and 17 and Oh further teaches: 
receive the first write data from the NVM controller; and 
store the first data in the staging buffer component, wherein the processing device is further to transfer the first data corresponding to the first write data from the staging buffer component to the host buffer component in connection with the first write data being written as the first programming unit to the first die (fig. 7).
Oh does not explicitly teach a Redundancy Array of Independent NAND (RAIN) exclusive-OR (XOR) engine coupled to the staging buffer component and the NVM controller, the RAIN XOR engine to:
generate first RAIN data corresponding to the first write data.
However, Yang teaches a Redundancy Array of Independent NAND (RAIN) exclusive-OR (XOR) engine coupled the NVM controller, the RAIN XOR engine to:
generate first RAIN data corresponding to the first write data (fig. 2A-fig. 2D).

As per claims 3, the combination of Fai, Oh, Jefferies and Yang teaches: 
receive the second write data from the NVM controller (Oh, fig. 7 multiple writes); 
generate second RAIN data corresponding to the second write data (Yang fig. 2A-2D); and 
store the second RAIN data in the staging buffer component (Fai teaches the buffer), wherein the processing device is further to transfer the second RAIN data corresponding to the second write data from the staging buffer component to the host buffer component in connection with the second write data being written as the second programming unit to the second die (Oh, Yang).
Claim 13 and 18 recites the same limitations as though recited with respect to claims 2 and 3 and are rejected under the same grounds of rejection and for the same reasoning as applied to claims 2-3. 
Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fai, Oh, Jeffries as applied to claims 1 and 17 above, and further in view of Kang et al. (US 9,158,670) (hereafter Kang).
As per claims 6 and 19, the combination of Fai, Oh and Jefferies teaches all the limitations of claims 1 and 17.  Oh further teaches wherein the host buffer component is further to store data corresponding to the first stream in the host buffer component, wherein the processing device is further to: 

transfer the first data to the staging buffer component from the host buffer component; and write the first data from the staging buffer component as the third programming unit to a third die of the plurality of NVM dies (fig. 7).
The combination does not teach wherein the data is garbage collection data.
However, Kang teaches wherein the data is garbage collection data (col. 6, lines 39-55).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have combined the garbage collection data of Kang with the data of the combination of Fai, Oh and Jefferies because it allows for the recovery of blocks (col. 6, lines 39-55).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fai, Oh and Jefferies as applied to claims 1 and 7 above, and further in view of Bates et al. (US 9,170,876) (hereafter Bates).
As per claim 7, the combination of Fai, Oh and Jefferies teaches all the limitations of claim 1, the combination does not explicitly teach: 
a data protection encoder coupled between the staging buffer component and the host buffer component, the data protection encoder to encode the first write data when transferred between the host buffer component and the staging buffer component.
However, Bates teach: 
a data protection encoder coupled between the staging buffer component and the host buffer component, the data protection encoder to encode the first write data when transferred (col. 2, lines 49-55).
.
Claims 8-10, 12, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fai, Oh, Jeffries and Bates as applied to claim 7 above, and further in view of Kang.
As per claim 8, the combination of Fai, Oh, Jeffries and Bates teaches all the limitations of claim 7 and further teaches 
a data protection decoder (Bates, col. 2, lines 39-45) coupled between the staging buffer component and the host buffer component (See the combination of Bates and Fai), the data protection encoder to decode read data received from one or more of the plurality of NVM dies when the data is transferred from the staging buffer component to the host buffer component (Fai).
The combination does not teach wherein the data is garbage collection data.
However, Kang teaches wherein the data is garbage collection data (col. 6, lines 39-55).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to have combined the garbage collection data of Kang with the data of the combination of Fai, Oh, Jefferies and Bates because it allows for the recovery of blocks (col. 6, lines 39-55).
Claim 20 recites limitations similar to claim 8 and is rejected based on the prior art used to reject claim 8 and for the same reasons as recited above.
As per claim 9, Bates teaches wherein the data protection encoder is a low density parity-check (LDPC) encoder and the data protection decoder is a LDPC decoder (col. 2, lines 49-55).

As per claim 10, Fai teaches wherein the staging buffer component comprises: a first logical partition in which the first write data is temporarily stored before being written to the first die and the second write data is temporarily stored before being written to the second die; and a second logical partition in which the GC read data is temporarily stored before being transferred to the host buffer component ([0029] describes how multiple different types of data are stored therein, the different areas where this data is stored are construed to be partitions).
Claim 14 recites limitations similar to claim 10 and is rejected based on the prior art used to reject claim 10 and for the same reasons as recited above.
Response to Arguments
With respect to the 35 USC 112 rejections, Applicant’s amendments have been considered as a result, the rejections are withdrawn.
With respect to the prior are rejections, Applicant's arguments filed 11/12/2020 have been fully considered but they are not persuasive. 
Applicant states that that the Fai does not teach of suggest a single memory buffer having two components, a main component and a staging component, within its NVM package for storing data received from the host system because the volatile memory device of Fai is not a component of the NVM package.
The Examiner respectfully disagrees with this assertion. First, it is important to note, the language being used in Applicant’s arguments are not recited in the claims as presented.  For example “a single buffer”.  The claims recite a two stage buffer comprising two separate and distinct buffers.  Further, the claims do not recite that the two buffers be in the same NVM 
Applicant next argues that Fai does not teach wherein “the NVM controller to manage the host buffer component and the staging buffer component of the two-stage memory buffer”.
Examiner respectfully disagrees.  Fai teaches how the host controller 114 and memory controller 106, alone or in combination can perform various management functions ([0021]).  This alone would indicate that either or both controllers were able to manage the host buffer and the staging buffer.    
However, a second interpretation could also be used to describe how Fai teaches the newly amended limitation.  Fai next teaches how memory controller 106 can use volatile memory buffer 123 to perform access requests and/or to temporarily store data that is being read from and/or written to NVMs 128a-n in NVM dies 112a-n ([0025]).  Fai also teaches how host 102 can use volatile memory 108 to perform memory operations and/or to temporarily store data that is being read from and/or written to NVM package 104.  Fai further explains how in some embodiments, memory controller 106 may be omitted, and all memory management functions that are normally performed by memory controller 106 can be performed by a host controller (e.g., host controller 114) ([0021]).  Therefore, in this embodiment where the memory controller 
For at least these reasons, the cited prior art rejections are maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Landers et al. (US 2017/0286151) teaches the use of a hybrid SRAM/DRAM cache for buffering data being stored in main memory ([0001]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/GURTEJ BANSAL/Primary Examiner, Art Unit 2139